                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

JPMCC 2007-CIBC19 WEST 11 MILE
ROAD, LLC,

               Plaintiff,                                      Case Number 17-14135
v.                                                             Honorable David M. Lawson

CUMBERLAND GLOBAL, LLC,

               Defendant.
                                               /

     ORDER GRANTING PLAINTIFF’S EX PARTE MOTION TO TERMINATE THE
                 RECEIVERSHIP AND DISMISS THE CASE

       This matter is before the Court on the plaintiff’s ex parte motion for an order terminating

the receivership and dismissing the case. The complaint seeking enforcement of the plaintiff’s

mortgage interest in the subject property was filed on December 21, 2017. The defendant never

has appeared in the case, and it has not filed any answer to the complaint or any other papers. The

Clerk of Court entered the defendant’s default on April 20, 2018.

       In its present motion, the plaintiff represents that the defendant consented to a foreclosure

sale of the property and a sheriff’s sale was conducted on September 11, 2018. The plaintiff was

the high bidder at the sale. The redemption period expired on March 11, 2019, and the defendant’s

interest in the property thereby was extinguished. The plaintiff now wishes to take possession of

the property and no longer requires the services of the Receiver to maintain it. The plaintiff also

represents that all of its claims have been satisfied and it does not anticipate that it can receive any

further relief from this Court. It therefore asks the Court to dissolve the receivership and dismiss

the case. The Court has reviewed the motion, which is unopposed, and finds that the terms

proposed by the plaintiff for dismissal of the matter are proper. See Fed. R. Civ. P. 41(a)(2). The

Court therefore will grant the motion, terminate the receivership, and dismiss the case.
       Accordingly, it is ORDERED that the plaintiff’s ex parte motion to terminate the

receivership and dismiss the case (ECF No. 49) is GRANTED.

       It is further ORDERED that the receivership is TERMINATED as of March 28, 2019.

       It is further ORDERED that the Receiver’s bond hereby is DISSOLVED.

       It is further ORDERED that the Receiver shall file his final report and application for

payment of any outstanding fees and final disbursement of funds on or before April 24, 2019.

       It is further ORDERED that the case is DISMISSED.

                                                                  s/David M. Lawson
                                                                  DAVID M. LAWSON
                                                                  United States District Judge

Date: March 28, 2019


                                        PROOF OF SERVICE

                     The undersigned certifies that a copy of the foregoing order was
                     served upon each attorney or party of record herein by
                     electronic means or first class U.S. mail on March 28, 2019.

                                                s/Susan K. Pinkowski
                                                SUSAN K. PINKOWSKI




                                                  -2-
